843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard POORMAN, Plaintiff-Appellant,v.Warden SEABOLD, Mark Hewitt and Officer Knight, Defendants-Appellees.
No. 87-6088.
United States Court of Appeals, Sixth Circuit.
April 5, 1988.
ORDER

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*


2
This pro se plaintiff, a Kentucky state prisoner, appeals the district court's sua sponte dismissal under 28 U.S.C. Sec. 1915(d) of his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking $500,00 damages, the plaintiff sued the warden and two guards of the Luther Luckett Correctional Complex.  He alleged that on March 3, 1987, one of the guards assaulted and threatened him and that the other guard declined to interfere in the assault.  The warden was sued for his failure to reprimand the guards.  The district court subsequently dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).


4
Upon review, we conclude that the district court properly dismissed the instant complaint for the reasons stated in its memorandum opinion dated September 9, 1987.  Accordingly, the district court's judgment dismissing the complaint is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation